Citation Nr: 1034972	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-22 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for degenerative joint disc 
disease involving the lumbosacral spine, status post laminectomy 
surgery. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1959 to 
April 1962.  

The appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which denied entitlement to service connection for  degenerative 
joint disc disease (low back disability).

In May 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDING OF FACT

The Veteran's currently diagnosed degenerative joint disc disease 
developed during his active service.


CONCLUSION OF LAW

A low back disability was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that an error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See Cuevas 
v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2009).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background

The Veteran asserts he has a current back disability due to 
performing multiple jumps while being a para-jumper in active 
service.  

Service treatment records include a July 1959 note in which the 
Veteran complained of trouble with his back on pulling.  He 
complained of cramping muscles only on pull-ups, and slightly on 
squat jumps.  Service examination reports dated in January and 
March 1959, and January 1962 contain no complaints of back pain. 

A private October 2007 MRI report noted multilevel spondylotic 
change with multilevel disc bulges causing mild ventral 
impression on the thecal sac.  At the L4-L5 there was 
intraforaminal extension of the disc material to the right 
partially impressing upon the exiting right L4 nerve root.  The 
report also noted there was a transitional segment of the 
lumbosacral junction considered a partially sacralized L5 as well 
as moderate dextroconvex curvature of the thoracolumar junction 
and mild levoconvex curvature in the lower lumbar spine region.   

In letters dated in November 2007, and February and October 2008, 
J. O., M.D., the Veteran's private treating physician, stated 
that he has known the Veteran for 40 years.  The physician 
reported that the Veteran related a history of 53 jumps as a 
parachutist while serving in the military, though he had never 
been hospitalized or to sick call for specific injuries.  The 
physician reported that the Veteran indicated he had an injury to 
the lower back, but that he did not report the injury to the 
medical office.  The physician further indicated that he had 
taken care of an airborne unit, but not the Veteran's.  The 
physician opined that a great portion of the Veteran's disease 
process can be attributed to numerous jumps, bumps, and bruises.  

During an August 2008 VA examination report, the Veteran reported 
having low back pain since the mid-1980s.  He stated he had a 
history of a fall in the home, from which he could not get up, 
and subsequently had a lumbar laminectomy in June 1989.  The 
Veteran indicated that after service, he worked as a car 
salesman, police offer, fire department, and most recently a 
maintenance manager for a medical facility.  After an 
examination, the physician diagnosed degenerative joint and disc 
disease involving the lumbosacral spine, status post laminectomy 
surgery in 1989.  The examiner opined that the Veteran's current 
low back condition is not likely related to the Veteran's in-
service parachute jumps.  

In a February 2008 letter, M. B., M.D., opined that the Veteran's 
back pain and degenerative disc disease could be attributed to 
the type of military duties he performed, and that it is as 
likely as not that the Veteran's back disability could be 
attributed to 50 or more airborne jumps during his military 
service.

During a May 2009 VA examination, the Veteran reported that he 
developed low back pain after his release from service, and that 
he sought chiropractic treatment and was given some muscle 
relaxers.  He reported continued intermittent flares to his low 
back, occasionally with right leg symptoms, and giving way into 
the 1980s, when his back went out and he was hospitalized.  He 
stated a laminectomy was performed, and he still has low back 
pain that is becoming more frequent.  After an examination, the 
diagnosis was status post L4-L5 spinal laminectomy with residual 
degenerative arthrosis of the lumbar spine and a right L4 
radiculopathy.  The physician opined that the Veteran's low back 
condition is less likely as not related to an injury sustained 
during parachute jumps while enlisted in active military service.  
The physician stated that the Veteran reported that his back pain 
started after separation from service, and that though 
significant disc pathology may be somewhat linked to repetitive 
jumping, no specific incident is documented. 

In a September 2009 letter, N. J., M.D., opined that it is at 
least as likely as not that the Veteran's ongoing low back pain 
can be attributed to his parachuting while he served in the 
military, which has contributed to accelerate progressive 
arthritis.  

In view of the totality of the evidence, and resolving all doubt 
in the Veteran's favor, the Board finds that his low back 
disability began during his active military service.  Although 
the May 2009 VA orthopedist indicated there was no relationship 
between the Veteran's service and his current injury, the 
Veteran's private treating physician who has experience treating 
airborne military personnel, opined that his low back condition 
is attributed to his "jumps."  Consequently, the Board finds 
that the evidence of record is at least in equipoise, and 
therefore, affording the Veteran the benefit of the doubt, 
service connection for degenerative joint disc disease involving 
the lumbosacral spine is warranted.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative joint disc 
disease involving the lumbosacral spine, status post laminectomy 
surgery is allowed. 




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


